Title: Enclosure: Edward T. Channing to William S. Shaw, 10 December [1818]
From: Channing, Edward Tyrell
To: Shaw, William Smith


            
              My dear Sir
              Dec. 10. 1818
            
            If you think it would not be asking too great a favour, I would thank you to request President Adams to forward this No of the North American to President Jefferson. Our wish, as you know, is to have our book more generally known, & certainly then, we should place it in the hands of our distinguished men. I wish you in this to act as your own feelings direct, & you will excuse me if I have asked too much.
            
              I am, dear Sir, yours sincerely,
              Edw. T. Channing
            
          